Exhibit 10.3

 

TENDER AGREEMENT

 

BETWEEN

 

Persons named in Schedule 1 hereto

 

AND

 

InterVideo Digital Technology Corp., as Purchaser

 

Dated as of March 12, 2005

 

 



--------------------------------------------------------------------------------

TENDER AGREEMENT

 

This TENDER AGREEMENT, dated as of March 12, 2005 (this “Agreement”), is made by
and among:

 

Persons named in Schedule 1 hereto (each a “Seller” and collectively, “Sellers”)
who have duly authorized Vicky Wang to execute and deliver this Agreement on
their behalf; and

 

InterVideo Digital Technology Corp., a company organized pursuant to the laws of
the Republic of China (the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Purchaser wishes to acquire control of at least a majority of the
common stock, par value NT $10 per share (“Common Shares”), of Ulead Systems
Inc. (the “Target Company”);

 

WHEREAS, on the date hereof, the Sellers are the record and beneficial owners of
9,951,000 shares of the Common Shares of the Target Company (the “Target
Shares”);

 

WHEREAS, each of the Sellers wishes to sell or caused to be sold, all of
its/his/her respective Target Shares to the Purchaser and the Purchaser wishes
to purchase all Target Shares from the Sellers on the terms and subject to the
conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth hereinafter, the parties hereby agree as follows:

 

Article 1. Transfer, and Purchase Price

 

1.1 Transfer of Target Shares. Upon the terms and subject to the conditions set
forth herein, and relying on the representations, warranties and covenants
contained herein, at the Closing (as defined in Article 2.5), each Seller shall
sell or cause to be sold, all of its/his/her respective Target Shares to the
Purchaser, free and clear of any liens or encumbrances, and the Purchaser or its
designated person shall purchase all of the Target Shares from the Sellers in
accordance with Article 2. The number of the Target Shares to be sold by the
Sellers is set forth on Schedule 1 hereto.

 

1.2 Purchase Price. The price for the sale and purchase of the Target Shares
hereunder shall be NT$30 per share and the aggregate purchase price for all
Target Shares (the “Purchase Price”) shall be NT$298,530,000.



--------------------------------------------------------------------------------

1.3 Form of Consideration. The Purchase Price shall be payable by the Purchaser
in cash with NT dollars, in accordance with Article 2.

 

Article 2. Tender of Target Shares and Closing

 

2.1 The Purchaser shall, subject to the terms of this Agreement, acquire the
Target Shares pursuant to a Qualifying Tender Offer (as defined in Article 2.2
below) to be commenced within three (3) Taipei business days after the date
hereof.

 

2.2 Within the Tender Offer Period (as defined below), each of the Sellers shall
tender all of its/his/her respective Target Shares into the Qualifying Tender
Offer by taking any and all appropriate actions for the share tender, including
but not limited to (i) delivering to the tender agent appointed by the Purchaser
with respect to the Qualifying Tender Offer (the “Tender Agent”) (1) the Taiwan
Securities Central Depository Co., Ltd. (“TSCD”) securities deposit books (the
“Deposit Books”) representing its/his/her ownership of the Target Shares, and
(2) the necessary assignment forms duly endorsed by the Sellers (“Assignment
Documents”) for the transfer of the Target Shares and (ii) causing its/his/her
securities broker to deliver to the Tender Agent a signed application to tender
the Target Shares through the book entry system.

 

For the purposes hereof, a “Qualifying Tender Offer” shall be a tender offer for
the purchase of not less than 30.1 % and not more than 65% of the Common Shares
of the Target Company issued as the date hereof and as of the Closing Date,
commenced by the Purchaser or its designated person in accordance with
applicable law, provided that: (i) the price per Target Share to be paid to the
Sellers and other shareholders of the Target Company who shall have tendered
into the Qualifying Tender Offer shall be equal to NT$30 (including the
applicable securities transaction tax to be withheld) and such amount shall be
paid in cash, (ii) the conditions precedent to the closing of the tender offer
set forth in Schedule 3, and (iii) the Tender Offer Period shall be not less
than30 days. The term “Tender Offer Period” shall mean the period during which
Common Shares of the Target Company may be tendered in a Qualifying Tender
Offer.

 

2.3 Promptly following the annual shareholders meeting of the Target Company for
year 2005 which is scheduled to be held on March 29, 2005 (together with any
adjournments or substitute meetings, the “2005 AGM”), the Sellers shall cause
the Target Company to submit to Taiwan Stock Exchange (the “TSE”) and the TSCD
(i) the Target Company’s application for an approval from the TSE (“TSE
Approval”) to release 838,750 Target Shares held by the shareholders named in
Schedule 2 that are subject to transfer restrictions and requirements of the TSE
(the “Lock-up Shares”), and (ii) the consent letter of two new directors elected
in the 2005 AGM (one of which is nominated by the Purchaser or its designated
person

 

- 2 -



--------------------------------------------------------------------------------

and the other is nominated by a BVI corporate entity affiliated with the Sellers
(“BVI Holdco”), consenting to the replacement of the Lock-up Shares with an
equivalent number of Common Shares held by the new directors (the “Replacement
Shares”), the holders of the Lock-up Shares and the number of the Replacement
Shares to be provided is as set out in Schedule 2.

 

2.4 On the 20th day of the Tender Offer Period, the Sellers and the Purchaser,
or their respective representatives, shall meet in person or by conference call
to confirm whether the conditions to the Sellers’ obligation to tender shall
have been satisfied, and if such conditions are not satisfied, the Sellers and
Purchaser shall cooperate in good faith to attempt to cause such conditions to
be satisfied. If the Lock-up Shares have not been able to be released by the
TSCD, the Purchaser shall use its reasonable best effort to cause the extension
of the Tender Offer Period to facilitate the tender of such Lock-up Shares.

 

2.5 As soon as practicable following the expiration of the Tender Offer Period
and subject to the full satisfaction of the conditions set out in the Qualifying
Tender Offer, which are the same as set forth in Schedule 3, the Purchaser
shall, on the closing date stipulated in the Qualifying Tender Offer (the
“Closing Date”), cause the Tender Agent to (i) withhold the applicable
securities transaction tax and pay such tax to the relevant taxing authority and
(ii) pay to The Sellers by a check in an amount equal to the Purchase Price, net
of the applicable securities transaction tax, postages and other reasonable and
necessary costs associated with payment, against the transfer of all title to,
rights and interests in, the Common Shares, including the Target Shares that
have been tendered in the Qualifying Tender Offer to the Purchaser (the
“Closing”).

 

2.6 In the event that the total Common Shares tendered by the shareholders of
the Target Company in the Qualifying Tender Offer exceed the maximum number of
the Common Shares to be purchased as set out in the Qualifying Tender Offer,
which is 65% of the Common Shares of the Target Company (“Purchase Cap”), the
Purchaser may choose to either (i) increase the Purchase Cap or (ii) purchase
the Common Shares only up to the Purchase Cap from each tendered shareholder on
pro rata basis. If the Purchaser chooses to purchase from each tendered
shareholder (including the Sellers) on pro rata basis, the Purchaser may choose
(but shall not be obliged) to purchase the balance of the Target Shares from the
Sellers after the Closing of the Qualifying Tender Offer on the terms and
conditions to be agreed by both parties.

 

- 3 -



--------------------------------------------------------------------------------

Article 3. Representations and Warranties of The Sellers

 

Each of the Sellers hereby makes the representations and warranties to the
Purchaser on the date hereof and throughout the Closing Date:

 

(a) Authorization of Agreements. Such Seller has all requisite power, authority
and legal capacity to execute, deliver and perform this Agreement, and each
other agreement, document, instrument or certificate contemplated by this
Agreement or to be executed by the Sellers in connection with the consummation
of the transactions contemplated by this Agreement (collectively, together with
this Agreement the “Seller Documents”), and to consummate the transactions
contemplated hereby and thereby. This Agreement and the Seller Documents has
been, and at the Closing will have been, duly authorized, validly executed and
delivered by such Seller, and this Agreement and each of the Seller Documents
(when executed) constitutes legal, valid and binding obligations of such Seller,
enforceable against them in accordance with their respective terms.

 

(b) Conflicts. Neither the execution and delivery by such Seller of this
Agreement and the Seller Documents, nor the compliance by such Seller with any
of the provisions hereof or thereof, including, without limitation, the
consummation of the transactions contemplated hereby, will (i) conflict with, or
result in the breach of, any provision of the articles of incorporation or
by-laws of the Seller, in case of a the Seller is a corporate entity, or (ii)
violate any statute, rule, regulation, order or decree of any governmental body
by which the such Seller is bound.

 

(c) Consents. Other than the filing to be made by the Seller pursuant to Article
22-3 of the ROC Securities and Exchange Law, no consent, waiver, order or permit
of, or declaration or filing with, or notification to, any person or any
government agency or stock exchange is required on the part of such Seller in
connection with the execution and delivery by such Seller of this Agreement or
the Seller Documents, or the compliance by such Seller with any of the
provisions hereof or thereof, including, without limitation, the consummation of
the transactions contemplated hereby. Other than as provided herein, neither the
Seller nor any of his/her affiliates is a party or subject to any agreement or
understanding which affects or relates to the voting or giving of written
consents by any director, supervisor or security holder of the Target Company
with respect to any security of the Target Company.

 

(d) Ownership of Target Shares. Such Seller owns on the date hereof, free and
clear of all liens or encumbrances, such number of the Target Shares as set
forth in Schedule 1 hereto and it has the power and authority to sell, transfer,
assign and deliver the Target Shares as provided in this Agreement except for
the Lock-up Shares which are subject to the TSE selling restrictions and upon
the release thereof from the TSCD, the Seller shall have the power and authority
to sell, transfer, assign and deliver upon the Closing, and the transfer of the
Target Shares to the Purchaser or its designated person at the Closing will
convey to the Purchaser legal and beneficial title and ownership of the Target
Shares, free and clear of any and all liens or encumbrances.

 

- 4 -



--------------------------------------------------------------------------------

Article 4. Representations And Warranties of the Purchaser

 

The Purchaser hereby makes the representations and warranties to the Sellers on
the date hereof and throughout the Closing Date.

 

(a) Organization and Good Standing. The Purchaser is a corporation duly
organized, and validly existing and in good standing under the laws of the ROC
and has all requisite corporate power and authority to own, lease and operate
its properties and to carry on its business as now conducted

 

(b) Authorization of Agreement. The Purchaser has all requisite corporate power,
authority and legal capacity to execute, deliver and perform this Agreement and
each other agreement, document, instrument or certificate contemplated by this
Agreement or to be executed by the Purchaser, in connection with the
consummation of the transactions contemplated by this Agreement (collectively,
together with this Agreement, the “Purchaser Documents”), and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by the Purchaser of this Agreement and the Purchaser Documents have
been, and at the Closing, will have been, duly authorized and this Agreement and
each of the other Purchaser Documents (when executed) constitute, legal, valid
and binding obligations of the Purchaser, enforceable against it in accordance
with their respective terms.

 

(c) Conflicts. Neither the execution and delivery by the Purchaser of this
Agreement and the Purchaser Documents, nor the compliance by the Purchaser with
any of the provisions hereof or thereof, including without limitation, the
consummation of the transaction contemplated hereby, will (i) conflict with, or
result in the breach of, any provision of the Purchaser’s organizational
documents, or (ii) violate any statute, rule, regulation, order or decree of any
governmental body by which the Purchaser is bound.

 

Article 5. Covenants

 

5.1 Other Actions. Each of the Sellers and the Purchaser shall use its/his/her
reasonable best efforts to (i) take all actions necessary or appropriate to
consummate the transactions contemplated by this Agreement, (ii) procure that
its/his/her representations and warranties set forth in this Agreement remain
true and accurate through and on the Closing Date and (iii) cause the
fulfillment at the earliest practicable date of all of the conditions precedent
to the parties’ obligations to consummate the transactions contemplated by this
Agreement.

 

Without limiting the generality of Article 5.1, it is understood and agreed that
promptly following the 2005 AGM, the Sellers shall cause the Target Company to

 

- 5 -



--------------------------------------------------------------------------------

make all necessary filings with the TSE and TSCD in order for the Lock-up Shares
be released to and tendered by the Sellers to consummate the transactions
contemplated hereby .

 

5.2 Election of New Directors and Supervisors. The parties shall use their
respective reasonable best effort to support that two (2) new directors out of
seven (7) board seats are nominated by BVI Holdco and two (2) new directors
(including one independent director) are nominated by the Purchaser at the
election for directors in the 2005 AGM. The parties shall also use their
respective reasonable best effort to support that two (2) new supervisors
(including one independent supervisor) out of three (3) supervisors are
nominated by the Purchaser at the election for supervisors in the 2005 AGM. The
Seller shall vote, and the Purchaser shall cause its affiliates to vote, in
favor of the foregoing directors and supervisors in the 2005 AGM.

 

5.3 Covenants With Respect to the Lock-up Shares.

 

  (a) Promptly following the 2005 AGM, the Purchaser shall issue a consent
letter consenting to provide 6,665,750 Common Shares of the Target Company to
the TSCD for the replacement of the Common Shares of the Target Company
currently subject to the lock-up requirement of the TSE (including the Lock-up
Shares), provided that (i) new directors and supervisors in the Target Company
shall have been elected pursuant to Article 5.2, and (ii) BVI Holdco shall have
issued the consent letter consenting to provide up to 1,000,000 Common Shares of
the Target Company to the TSCD for the replacement of the Common Shares of the
Target Company currently subject to the lock-up requirement of the TSE
(including the Lock-up Shares) and (iii) the Sellers are not in default of
Article 5.4.

 

  (b) Promptly following the receipt by the Target Company of TSE Approval, the
Seller shall cause the Target Company to deliver to the Purchaser and Seller a
copy of such TSE Approval.

 

  (c) Promptly following the release by the TSCD of the Lock-up Shares and the
delivery of such certificates to the Sellers, the Sellers shall make the share
tender of the Lock-up Shares held by them as specified in Article 2.2.

 

  (d) If the Lock-up Shares cannot be released prior to the expiration of the
Tender Offer Period, the Purchaser shall purchase the Lock-up Shares unsold in
the Qualifying Tender Offer at the Purchase Price to the extent permissible
under the applicable laws, and the Sellers and Purchaser shall cooperate with
each other in good faith to complete such sale.

 

- 6 -



--------------------------------------------------------------------------------

5.4 No Shop. From the date hereof and until the Closing Date or the date of the
termination of this Agreement, whichever is earlier, Sellers shall not, directly
or indirectly, solicit, initiate or participate in any way in discussions or
negotiations with, or provide any information or assistance to, any person,
firm, corporation or other entity (other than Purchaser) concerning any
purchase, sale or other disposition of the Target Shares or any other Common
Shares of the Target Company held by the Sellers (if any) or assist or
participate in, facilitate, negotiate or encourage any offer, effort or attempt
by any other person to purchase, sell or dispose of the Target Shares or any
other Common Shares of the Target Company held by the Sellers (if any), except
as expressly contemplated by this Agreement. Each of the Sellers shall promptly
communicate to Purchaser the terms of any offer, proposal or contract which it
may receive or which it may become aware with respect to any such transaction.

 

Article 6. Conditions To The Closing

 

6.1 Conditions to the Closing, etc.

 

  (a) Conditions to the Obligations of Each Party. The obligations of the
parties to consummate the transactions contemplated by this Agreement in
connection with the transfer of the Target Shares shall be subject to the
fulfillment, or waiver by the parties, on or prior to the Closing Date of each
of the following conditions:

 

  (i) all government approvals, authorizations, filings required for
consummation of the transactions contemplated by this Agreement shall have been
obtained; and

 

  (ii) there shall not be in effect any injunction or restraining order or other
similar order issued by any governmental body restraining or prohibiting the
consummation of the transactions contemplated by this Agreement.

 

  (b) Conditions to the Obligation of Sellers. The obligation of the Sellers to
consummate the transactions contemplated by this Agreement in connection with
the transfer of the Target Shares by means of the tender in the Qualifying
Tender Offer shall be subject to the fulfillment, or waiver by the Sellers, in
its/his/her sole discretion, of each of the following additional conditions on
or prior to the Closing Date:

 

  (i) the Purchaser’s representations and warranties in this Agreement shall be
true and correct in all material respects as of the date of this Agreement and
throughout the Closing Date with the same effect as if made on and as of the
Closing Date;

 

- 7 -



--------------------------------------------------------------------------------

  (ii) the Purchaser shall have duly performed and complied in all material
respects with all agreements and conditions required by this Agreement and each
of the other Purchaser Documents to be performed or complied with by them on or
prior to the Closing Date; and

 

  (iii) the Lock-up Shares held by the Sellers shall have been released by the
TSCD.

 

  (c) Conditions to the Obligations of the Purchaser. The obligation of the
Purchaser to consummate the transactions contemplated by this Agreement in
connection with the transfer of the Target Shares by means of the Qualifying
Tender Offer shall be subject to the fulfillment, or waiver by the Purchaser, in
its sole discretion, of each of the following additional conditions on or prior
to the Closing Date:

 

  (i) the representations and warranties of the Seller in this Agreement shall
be true and correct in all material respects as of the date of this Agreement
and throughout the Closing Date with the same effect as if made on and as of the
Closing Date;

 

  (ii) the Seller shall have duly performed and complied in all material
respects with all agreements and conditions required by this Agreement
(including Article 5.2) and each of the other Seller Documents to be performed
or complied with by them prior to or on the Closing Date;

 

  (iii) the tender by the Seller of all Target Shares shall have been made
without any revocation;

 

  (iv) the conditions precedent set out in the Qualifying Tender Offer as shown
in schedule 3 hereof shall have been fulfilled; and

 

  (v) the Purchaser shall have received a written notice from the Tender Agent
confirming at least 30.1% of Common Shares of the Target Company have been
tendered by the shareholders of the Target Company and such tender shall not
have been revoked.

 

If any of the condition precedents set out in Article 7.1(c)(i) and 7.1(c)(ii)
is not fulfilled or waived by the Purchaser, the Purchaser shall be under no
obligation to purchase any of the Target Shares held by such Seller and

 

- 8 -



--------------------------------------------------------------------------------

such Seller shall, upon receipt of a written notice from the Purchaser,
immediately withdraw all of the Target Shares held by its/his/her from the
Qualifying Tender Offer.

 

Article 7. Indemnification

 

Each of the Sellers on the one side, and the Purchaser on the other side
(“Indemnifying Party”) hereby agrees to indemnify and hold the other Party and
their directors, officers, employees, affiliates, agents, successors and assigns
(“Indemnified Party”) harmless from and against:

 

  (i) any and all losses, liabilities, obligations and damages (collectively,
“Losses”) based upon, attributable to or resulting from the failure of any of
its/his/her representations or warranties contained in this Agreement to be true
and correct in all material respects;

 

  (ii) any and all Losses based upon, attributable to or resulting from the
breach of any covenant or other agreement on the part of the Indemnifying Party
under this Agreement; and

 

  (iii) any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including attorneys’ and
other professionals’ fees and disbursements incident to any and all Losses with
respect to which indemnification is provided by the Indemnifying Party
hereunder.

 

Article 8. Termination

 

8.1 Inability to Perform Due to Governmental Restrictions. If, due to the
provisions of any law or regulation or order of any relevant governmental body,
this Agreement cannot be performed in whole, the parties may, but shall not be
obligated to, through mutual agreement amend the relevant provisions hereof to
achieve the purpose of this Agreement.

 

8.2 Termination.

 

  (a) This Agreement may be terminated at any time:

 

  (i) by the written agreement of Sellers and the Purchaser;

 

  (ii) by Sellers (acting as a group) or the Purchaser upon written notice to
the other party if the Closing has not occurred prior to May 15, 2005 or

 

- 9 -



--------------------------------------------------------------------------------

such other date agreed upon by the parties, provided that no such party may
terminate this Agreement pursuant to this Article 8.2(a)(ii) if such party (or
any of its affiliates) is then in breach of this Agreement;

 

  (iii) by the Sellers (acting as a group), upon written notice to the Purchaser
if any of the conditions set forth in Article 6.1(a) or 6.1(b) have not been, or
if it becomes apparent that any of such conditions will not be, fulfilled on or
prior to the date specified in Article 8.2(a)(ii), provided that the Sellers are
in breach of this Agreement;

 

  (iv) by the Sellers (acting as a group), upon written notice to the Purchaser
if the Purchaser is in material breach of this Agreement and such breach is not
cured within 30 days after notified by the Sellers (acting as a group), if such
breach may be cured;

 

  (v) by the Purchaser, to the extent to terminate this Agreement between the
Purchaser and such Seller, upon written notice to such Seller if any of the
conditions set forth in Article 6.1(a) or 6.1 (c), which is specific to such
Seller, have not been, or if it becomes apparent that any of such conditions
will not be, fulfilled on or prior to the date specified in Article 8.2(a)(ii),
provided that the Purchaser is not in breach of this Agreement; or

 

  (vi) by the Purchaser, to the extent to terminate this Agreement between and
Purchaser and such defaulting Seller, upon written notice to such Seller if such
Seller is in material breach of this Agreement and such breach is not cured
within 30 days after notified by the Purchaser, if such breach may be cured.

 

  (b) If this Agreement is terminated in accordance with Article 8.2(a), this
Agreement (except Articles 7 and 9 which shall survive any such termination to
the extent as provided in the relevant Articles) will be void and have no
effect, without any liability or obligation on the part of any party hereto in
respect of this Agreement or of the transactions contemplated hereby, provided
that, such a termination will not relieve any party for any liability resulting
from that party’s (or its affiliate’s) breach of this Agreement.

 

  (c) If the Closing does not occur due to the Seller’s not (i) tendering the
Target Shares in the Qualifying Tender Offer pursuant to this Agreement or (ii)
voting all of the Target Shares held by such Seller in support of Article 5.2,
the defaulting Seller shall pay to the Purchaser a break-up fee in an amount
equal to the number of the Target Shares which are not tendered by such
defaulting Seller multiplying NTD 30, without prejudice to the Purchaser’s

 

- 10 -



--------------------------------------------------------------------------------

rights and the remedies available under this Agreement or the applicable laws.
To avoid any doubt, if the Lock-up Shares are not be able to be released from
TSCD due to reasons beyond Sellers’ control, the Purchaser shall not be entitled
to the break-up fee.

 

  (d) If the Closing does not occur due to the Purchaser’s not (i) commencing
the Qualifying Tender Offer pursuant to this Agreement, (ii) causing its
affiliates to vote all of the Common Shares held by them in support of Article
5.2, or (iii) paying the Purchase Price, the Purchaser shall pay a break-up fee
to the Sellers (or in the case of default in paying Purchase Price, the relevant
Seller, to which the Purchaser has defaulted in such payment) in an amount of
the defaulting Purchase Price, without prejudice to the Sellers’ rights and the
remedies available under this Agreement or the applicable laws.

 

  (e) If the condition set out in Article 6.1(c)(vii) is not fulfilled, but the
Purchaser has received a written notice from the Tender Agent confirming that
the total Common Shares of the Target Company tendered are not less than 22.5%
of the Common Shares, the Purchaser may (i) choose to waive such condition and
proceed with the Closing or (ii) choose to not proceed with the Closing and in
such case, the Purchaser shall not be entitled to the break-up fee stipulated
under Article 8.2(c) and the Seller shall not be entitled to the break-up fee
under Article 8.2(d).

 

Article 9. Miscellaneous

 

9.1 Survival of Representations and Warranties. The representations, warranties
and covenants contained in this Agreement shall survive the execution and
delivery of this Agreement and the Closing, regardless of any investigation made
by the parties.

 

9.2 Expenses. Each party shall each bear its/his/her own expenses, including,
without limitation, legal fees and expenses, incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement, the release of the Lock-up Share,
the share tender and the consummation of the transactions contemplated hereby
and thereby. Each Seller shall be responsible for and shall pay the securities
transaction tax and all other transfer and similar taxes levied on such Seller
in connection with the transactions contemplated by this Agreement.

 

9.3 Specific Performance. For the avoidance of doubt, to the extent permitted by
applicable law, the obligations of the parties under this Agreement shall be
enforceable by a decree of specific performance issued by any court of competent

 

- 11 -



--------------------------------------------------------------------------------

jurisdiction, and appropriate injunctive relief may be applied for and granted
in connection therewith. Such remedies shall, however, be cumulative and not
exclusive and shall be in addition to any other remedies which any party may
have under this Agreement or otherwise.

 

9.4 Further Assurances. Each party agrees to execute and deliver such other
documents or agreements and to take such other action as may be reasonably
necessary or desirable for the implementation of this Agreement and the
consummation of the transactions contemplated hereby.

 

9.5 Submission to Arbitration.

 

  (a) Arbitration. With the exception of an action for a decree of specific
performance as described in Article 9.3 hereof, which action may asserted either
in a court of competent jurisdiction pursuant to Article 9.3 hereof or in
arbitration under the provisions of this Article 9.5, any dispute, controversy
or claim arising out of or in connection with this Agreement, or the breach,
termination or invalidity hereof, shall be finally settled by arbitration in
accordance with the ROC Arbitration Law and rules (the “Rules”) by three
arbitrators selected in accordance with said Rules.

 

  (b) Language of Arbitration. The language of the arbitration shall be Chinese.

 

  (c) Binding Nature of Arbitration. The decision of the arbitrators shall be
final and conclusive and shall be binding on the parties. Any award rendered by
the arbitrators may be enforced by any court of competent jurisdiction.

 

  (d) Place of Arbitration. The place of the arbitration shall be Taipei.

 

  (e) Separate Enforceability. This arbitration clause shall be separately
enforceable.

 

9.6 Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules hereto) represents the entire understanding and agreement between the
parties with respect to the subject matter hereof and can be amended,
supplemented or changed, and any provision hereof can be waived, only by written
instrument making specific reference to this Agreement signed by the party
against whom enforcement of any such amendment, supplement, modification or
waiver is sought. No action taken pursuant to this Agreement, including without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein. The waiver by
any party of a breach of any provision of this Agreement shall not operate or be
construed as a further or continuing waiver of such breach or as a waiver of any
other or

 

- 12 -



--------------------------------------------------------------------------------

subsequent breach. No failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.

 

9.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Republic of China.

 

9.8 Language. This Agreement has been executed in both English and Chinese
versions. In the event of a conflict or inconsistency between the English
version and Chinese version of this Agreement, the provisions of the English
version shall prevail and be binding on the parties.

 

9.9 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given when delivered personally or mailed by
certified mail, return receipt requested, to the parties at the addresses set
out in signature pages (or to such other address as a party may have specified
by notice given to the other party pursuant to this provision).

 

9.10 Binding Effect; No Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any person or entity not a party to this
Agreement. No assignment of this Agreement or of any rights or obligations
hereunder may be made by any party (by operation of law or otherwise) without
the prior written consent of the other party and any attempted assignment
without the required consents shall be void.

 

9.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which, when taken together,
shall constitute but one instrument. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

SELLER:

 

By:

 

/s/ Vicky Wang

--------------------------------------------------------------------------------

Name:

 

Vicky Wang

Title:

   

Address:

   

 

PURCHASER:

 

By:

 

/s/ Steve Ro

--------------------------------------------------------------------------------

Name:

 

Steve Ro

Title:

   

Address:

   

 

- 14 -



--------------------------------------------------------------------------------

Schedule 1

 

Target Shares to Be Sold by Sellers

 

Shareholder number of the
Sellers                                    

--------------------------------------------------------------------------------

  

Shares to
  be sold  

--------------------------------------------------------------------------------

5

  

2,101,000

61

  

664,000

366

  

100,000

3692

  

781,000

29788

  

1,517,000

22595

  

203,000

78

  

220,000

293

  

190,000

315

  

210,000

34

  

180,000

292

  

210,000

89

  

170,000

295

  

180,000

27830

  

140,000

294

  

100,000

STRONG TOPS LIMITED   

2,985,000

    

--------------------------------------------------------------------------------

total

   9,951,000     

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Schedule 2

 

Lock-up Shareholders

--------------------------------------------------------------------------------

  

Number of Lock –up Shares

--------------------------------------------------------------------------------

  

Replacement Shareholders

--------------------------------------------------------------------------------

W. J. Chen (Seller)

  

760,000

  

BVI Holdco

L. M. Chen (Seller)

  

77,000

  

BVI Holdco

T.H. Tsai (Seller)

  

1750

  

BVI Holdco

 

 

- 2 -



--------------------------------------------------------------------------------

Schedule 3

 

I. Content of Tender Offer

 

Conditions    Tender Offer Period    The Tender Offer Period commences from
March 15,
2005 and ends on April 13, 2005. Tender shall be made
between 8:30 am to 3:30 pm each business day during the
Tender Offer Period.

 

     Purchase Price    NT$30 per share.           Tendering shareholders shall
bear the securities
transaction tax, bank wire transfer fee or postage for
delivery of payment check by registered mail and other
reasonable and necessary costs regarding payment of the
purchase price.      Number of the Target Shares to be purchased (“Intended
Purchased Shares”)    An aggregate of 50,888,000 common shares representing
approximately 65% of issued common shares of Ulead as
of this filing date. Other Terms and Conditions    1.    The minimum number or
percentage of Target Shares that Offeror will purchase through the tender offer
even if the Intended Purchase Shares is not met    1.    In case the number of
total shares tendered is less than the Intended Purchased Shares (50,888,000
shares) but is equal to or greater than 23,566,000 shares representing
approximately 30.1% of issued common shares of Ulead, Offeror will purchase all
the shares tendered.           2.    In case the number of total shares tendered
is below 23,566,000 but is equal to or greater than 17,615,000 shares
representing approximately 22.5% of issued common shares of Ulead, Offeror has
an option to choose whether to purchase all of the tendered shares and the
Offeror will post a public announcement of its decision.



--------------------------------------------------------------------------------

    2.   Arrangement in case where the number of the tendered shares exceeds the
Intended Purchased Shares.    If the number of shares tendered exceeds the
Intended
Purchased Shares (50,888,000 shares), the Offeror will
purchase from all tendering shareholders on pro rata basis
(the total tendered shares divided by the Intended
Purchased Shares) up to the whole unit of 1,000 shares.
For the fractional shares, the Offeror will purchase on
random selection.          If there are remaining shares after the
above-mentioned
selection, Masterlink will, within five (5) business days
(inclusive), return the unpurchased shares from the
special TSCD account for this Tender Offer, Account No.
59200342584) to the TSCD account of the relevant
tendered shareholders.     3.   Other material terms and conditions    Other
material terms and conditions are as follows:              1)  

When shareholders made the tender, they are deemed to have consented to the
provision by TSCD of their name, address, ID number (or uniform code), etc. to
MasterLink for the purpose of giving notification or other tender related
matters.

             2)   Tendering shareholders shall have clean ownership and title to
the tendered shares, free of all liens or encumbrances.              3)   If
there occurs any material change in financial or business conditions of Ulead
(including material untrue

 

- 2 -



--------------------------------------------------------------------------------

                 disclosure or omission in its financial statements or other
public filings), the Offeror may terminate this Tender Offer upon receiving the
approval from the securities authority.              4)   Tendering shareholders
shall understand that the successful completion of this Tender Offer will depend
on fulfillment of the conditions precedents and various factors, including but
not limited to whether the number of the tendered shares meet the minimum
threshold, whether the securities authority order the Offeror to re-file and
occurrence of other events that are not caused by the Offeror. If completion of
this Tender Offer requires prior approval from, or filing with, other government
agency pursuant to the applicable laws, the completion hereunder shall be
conditional upon the receipt of such approval or filing and there exists no
prohibition or injunction from other government agency. If the completion does
not take place due to non-fulfillment of such conditions precedents or events,
the tendered shareholders shall, unless otherwise provided under the laws, bear
the risk of the non-completion and market price volatility.              5)  
Tendering shareholders shall bear the securities transaction tax, bank wire
transfer fee or postage for delivery of payment check by registered mail and
other reasonable and necessary costs

 

- 3 -



--------------------------------------------------------------------------------

                  

regarding payment of the purchase price. If there are such other costs, Offeror
will post public notice and filing according to the applicable laws and also
post the notice on Masterlink’s website (www.masterlink.com.tw)

             6 )   If all the conditions are fulfilled, Masterlink will pay the
purchase price by way of wire transfer within 5 business days (including 5th
business day) and the amount to be wired will the purchase price, net of the
applicable securities transaction tax, bank wire transfer fee and other relevant
costs. Masterlink will pay such applicable tax on behalf of tendering
shareholders pursuant to the relevant laws. If there is an error in account
information of the tendering shareholder or any other circumstance which results
in incomplete wire transfer, Masterlink will pay the purchase price in form of
check (with recipient being specified and endorsement for transfer being
prohibited) by registered mail and the amount stated in the check will the
purchase price, net of the applicable securities transaction tax, postage, and
other relevant costs. Masterlink will pay such applicable tax on behalf of
tendering shareholders pursuant to the relevant laws.              7 )   Share
tendered will not be accepted, unless and until tendering shareholders have
deposited its/his/her shares to its/his/her own the book-entry account of Taiwan
Securities Depository Co., Ltd. (“TSCD”).              8 )   Please refer to
this Filing Form and Tender Offer Circular for more details.

 

 

- 4 -



--------------------------------------------------------------------------------

II. Payment of Tender Offer Consideration

 

Payment of Purchase Price    Time    Within 5 business days (including 5th
business day) after the end of Tender Offer Period.

 

- 5 -



--------------------------------------------------------------------------------

     Method   

If all the conditions are fulfilled, Masterlink will pay the purchase price by
way of wire transfer within 5 business days (including 5th business day) and the
amount to be wired will the purchase price, net of the applicable securities
transaction tax, bank wire transfer fee and other relevant costs. Masterlink
will pay such applicable tax on behalf of tendering shareholders pursuant to the
relevant laws.

 

If there is an error in account information of the tendering shareholder or any
other circumstance which results in incomplete wire transfer, Masterlink will
pay the purchase price in form of check (with recipient being specified and
endorsement for transfer being prohibited) by registered mail and the amount
stated in the check will the purchase price, net of the applicable securities
transaction tax, postage, and other relevant costs. Masterlink will pay such
applicable tax on behalf of tendering shareholders pursuant to the relevant
laws.

 

The amount stated in the check shall be (the number of purchased shares ×
purchase price ) minus securities transaction tax and postage for registered
mail and other reasonable and necessary costs associated with such payment.
Masterlink will pay such applicable tax on behalf of tendering shareholders
pursuant to the relevant laws.

 

Please also refer to Other Conditions (III) hereafter.

 

- 6 -



--------------------------------------------------------------------------------

     Place   

Masterlink will make the wire transfer of the funds to the tendering
shareholders in the bank account registered with the TSCD.

 

If there is an error in account information of the tendering shareholder or any
other circumstance which results in incomplete wire transfer, Masterlink will
mail the checks to the address which tendering shareholders registered with
their TSCD accounts.

 

III. Closing of the Share Purchase under this Tender Offer

 

Delivery of Shares    Time    Within 5 business days (including 5th business
day) after the end of Tender Offer Period.      Method    Through TSCD book
entry system by transfer from MasterLink’s special TSCD account for this Tender
Offer (Account No. 59200342584) to the TSCD account of the Offeror.      Place
   MasterLink office: 1-3 F, No. 209,’ Section 1st Fu-Huin Road, Taipei

 

- 7 -



--------------------------------------------------------------------------------

IV. Arrangement in case where the number of the tendered shares is less than the
Intended Purchased Shares or exceeds the Intended Purchased Shares

 

In the case that the number of the tendered shares is less than the Intended
Purchased Shares or exceeds the Intended Purchased Shares         Arrangement If
the Offeror has set a lower threshold to purchase a certain number or percentage
of the Target Shares even though the Intended Purchased Shares is not met, and
that lower threshold is still not reached    1.    In case the number of total
shares tendered is less than the Intended Purchased Shares (50,888,000 shares)
but is equal to or greater than 23,566,000 shares representing approximately
30.1% of issued common shares of Ulead, the Offeror will purchase all the shares
tendered.      2.    In case the number of total shares tendered is below
23,566,000 but is equal to or greater than 17,615,000 shares representing
approximately 22.5% of issued common shares of Ulead, Offeror has an option to
choose whether to purchase all of the tendered shares and the Offeror will post
a public announcement of its decision.      Return the unpurchased shares to the
tendering shareholders    Time    Within 5 business days (including 5th business
day) after the end of Tender Offer Period.           Place    MasterLink’s
special TSCD account for this Tender Offer (Account No. 59200342584)

 

- 8 -



--------------------------------------------------------------------------------

          Method    Through TSCD book entry system by transfer from MasterLink’s
special TSCD account for this Tender Offer (Account No. 59200342584) to the TSCD
account of the relevant tendered shareholders.

Arrangement in the case where the number of the tendered shares exceeds the
Intended Purchased Shares.    If the number of shares tendered exceeds the
Intended Purchased Shares (50,888,000 shares), the Offeror will purchase from
all tendering shareholders on pro rata basis (the total tendered shares divided
by the Intended Purchased Shares) up to the whole unit of 1,000 shares. For the
fractional shares, the Offeror will purchase on random selection.      If there
are remaining shares after the above-mentioned selection, Masterlink will,
within five (5) business days (inclusive), return the unpurchased shares from
the special TSCD account for this Tender Offer, Account No. 59200342584) to the
TSCD account of the relevant tendered shareholders.

 

V. Tender Agent

 

Name of Tender Agent    Masterlink Securities Corp. Address    MasterLink
office: 1-3 F, No. 209,’ Section 1st Fu-Huin Road, Taipei Tel No.   
02-2325-5818

 

- 9 -



--------------------------------------------------------------------------------

Agency Matters   

Assisting the Offeror in posting public notice on Masterlink’s designated web
site;

accepting the tender of the Target Shares and deliver Tender Offer Circular
(including amendments and supplements);

Assisting the payment of the purchase price, transfer or return of the purchased
shares and delivery of any notice;

Responding to queries in respect of closing procedure.

 

For any other queries raised by the shareholders of the Target Company and any
other third parties, the Agent’s responsibility is limited to providing contact
details of the Offeror.

 

- 10 -